Title: To George Washington from Henry Lee, 29 April 1793
From: Lee, Henry
To: Washington, George



My dear President.
Richmond [Va.] april 29th 93

As soon after my hearing of your return to Mt Vernon as I could, I sat out for a visit to you, but unfortunately your stay at home was so short that I could not see you.
I had reached Stafford court house when I accidentally learned that you had departed on the previous sunday, and on knowing this I instantly turned back from whence I came.
This disappointment would have always been mortifying to me as it deprived me of the pleasure of seeing you, but it was uncommonly so then, as I had vast solicitude to obtain your opinion on a subject highly interesting to me personally.
Bred to arms I have always since my domestic calamity wished for a return to my profession, as the best resort to my mind in its affliction.
Finding the serious turn which the French affairs took last year I interposed with the Marquis to obtain me a commission in their army & at the same time made the same application in another way. The marquis about the time he got my letr took the part which issued so unfortunately to him—From him I had no reply—But from the other source I am informed that a major generals commission will be given to me on appearence in Paris & that probably it would be sent to me.
I have detailed thus to you, merely that your mind might be fully informed in as much as the step I may take will be to me all important.

I am consequently solicitous for the best advice, and this I am persuaded you can give—Should it be improper on your part, much as I want it, I must relinquish the hope—But as your opinion to me will never be known but to myself, & as I ask your Council to your private character, I feel a presumption in favor of my wishes.
If fair war on terms of honor, with certainty of sustenan⟨ce⟩ to the troops & certainty of ⟨accord⟩ among the citizens will & can be supported by France, I will embark.
If the reverse in any part is probable, to go would be completion of my lot of misery.
You see my situation, You have experienced my secrecy in my younger days & You know the inviolable affection I bear towards you.
Apprehend no improper effects of your full opinion to me—Your letr shall be committed to the flames as soon as read.
The minds of the people of my acquaintance are much agitated by reports of privateeers being fitted out in some of our ports—The considerate part of society hope for peace which can only be obtained by strict neutrality—Do you not think your pro⟨c⟩lamation on this subject would be useful—Pardon the suggestion, & regard it only as my opinion & you know how uninformed I must be on this subject.
The indians have shewn a temper of keen hostility this spring—I fear the war will be furious & general, in spite of your efforts to produce peace.
I have enclosed some additional information on this subject in my letr of saturday to the minister of the department of war which it is unnecessary here to repeat as you will from him know the result of those communications.
From every quarter we learn of uncommon & early exertions by the Indians & our inhabitants exposed to their hostility in this state evidence very unusual alarm. wishing you every happiness & continuation of your exalted fame I have the honor to be your affec: h: sert

Henry Lee

